Order entered December 9, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00609-CV

                E.I. DU PONT DE NEMOURS AND COMPANY, Appellant

                                                V.

                      VIRGIL HOOD AND LORRIE HOOD, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-03619

                                            ORDER
       Before the Court is the parties’ December 7, 2016 second joint motion to extend time for

filing of briefs and to adopt modified briefing schedule. We GRANT the parties’ motion.

Appellees’ and cross-appellee’s briefs shall be filed by January 16, 2017. Appellant’s and cross-

appellants’ reply briefs shall be filed by February 15, 2017. We caution the parties that further

requests for extensions of time will be disfavored.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE